DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2012/0150997 A1 to McClements et al. (“McClements”) in view of U.S. Patent Publication No. 2012/0158753 A1 to He et al. (“He”).  
As to claim 1, McClements discloses a method (McClements: fig 1-4, 6-7, 9-18) comprising:
receiving a request from a client device to view a media content item (McClements: fig 13-18, [0029-34; 150-159]: fig 13 example of associating comments with playback of media content …  block 1310 ‘receive a selection (request) of the media content at central server computer system’ [0150] … fig 15 example method of associating comments with playback of media content [0152]), 
the media content item associated with a set of comments (McClements: fig 13-18, [0029-34; 150-159]: fig 13 block 1315 ‘identify subset of plurality of 
the media content item having a duration of time for playback (McClements: fig 1-4 & 12, [0012-17; 36-82; 139-149]: fig 3A … scrubber control 310 allows user to control underlying media, control insertion of comments, set timing of comment display, set duration of media subunits captured by comment, zoom into time line and other functions (see with [0150;152] - the media content item having a duration of time for playback) [0056] … fig 12 … method to track user’s viewing of small media clips and assess micropayments from users to content owners or distributors by delivering information about what portions of a piece of media have been viewed or accessed and duration of viewing session (see with [0150;152] - the media content item having a duration of time for playback) [0147]).
McClements did not explicitly disclose each comment from the set of comments associated with a user profile and a timestamp representing a time within the duration of time in which each comment was created, the request associated with a viewer profile, the viewer profile associated with a set of connected profiles in an entity graph (emphasis added).
Specifically, McClements discloses each comment from the set of comments associated with a user profile and a timestamp representing a time within the duration of time in which each comment was created (McClements: fig 1-5 & 12, [0012-17; 36-91; 139-149]: fig 3A … scrubber control 310 allows user to control underlying media, control insertion of comments, set timing (timestamp) of comment display, set duration of media subunits captured by comment, zoom into time line and other functions (see with [0150;152] – each comment from the set of comments associated with a timestamp representing a time within the duration of time in which each comment was created) [0056] …
fig 5 …automatically generate characterization information on comments and commentators … users may characterize their own comments, and those of others as well using keywords … keywords may be cross-referenced by known characteristics of user and profiles (each comment from the set of comments associated with a user profile …) [0088]),
 the request associated with a viewer profile/characterizations, the viewer profile/characterizations associated with a set of connected friends in an entity graph (emphasis added) (McClements: fig 1-5 & 12, [0012-17; 36-91; 139-149]: fig 5 …automatically generate characterization information on comments and commentators (profiles/characterization of comment viewers and comment creators)… users may characterize their own comments, and those of others as well using keywords … keywords may be cross-referenced by known characteristics of user and profiles (the viewer profile/characterizations associated with a set of connected friends in an entity graph)  … cross-reference to characteristics of a user’s favorites, friends or group (the viewer profile/characterizations associated with a set of connected friends in an entity graph) [0088]).
Nonetheless, McClements did not explicitly disclose each comment from the set of comments associated with a user profile and a timestamp representing a time within the duration of time in which each comment was created, the request associated with a viewer profile, the viewer profile associated with a set of connected profiles in an entity graph (emphasis added)
He discloses each comment from the set of comments associated with a user profile and a timestamp representing a time within the duration of time in which each comment was created (He: fig 1-5, [0027-40]: fig 2 … user comments may comprise content and author information and example content may be content of comment e.g. text string and a timestamp and author information author name of user comment e.g. profile picture of author [0028] … fig 3 … example data structure of user comments  … each programming object linked to common thread identifier comprises content information e.g. text string, timestamp, author information e.g. name, user profile picture thumbnail, review information and/or privacy settings [0029] … add/adjust privacy settings of user comment based on user comment privacy settings stored in user profile [0030]),
the viewer profile associated with a set of connected profiles in an entity graph (emphasis added) (He: fig 1-5, [0027-40]: fig 2 … social networking system hosts user comment system for third party website and presents user comments to a first user (viewer) based on the first user’s social graph information (the viewer profile associated with a set of connected profiles in an entity graph) and, in some instances, one or more privacy settings (see with [0028-30] - privacy settings part of profile- the request associated with a viewer profile) [0027] … add/adjust one or more privacy settings of users’ comments stored in comment database based on users’ comments authors’ privacy settings stored in user profile database (comment viewers’ and comment creators’ profiles) 101 …  for example, a particular privacy setting for a first user’s comments  as only viewable to his first- and second-degree friends and comment hosting process adds the particular privacy setting to a user comment made by first user when storing user comment in comment database (the viewer profile associated with a set of connected profiles in an entity graph) [0030]).
McClements and He are analogous art because they are from the same field of endeavor with respect to comments.
At the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to substitute the strategies by He into the method by McClements.  The suggestion/motivation would have been to provide for ordering and presenting user comments based on social graph information and other attributes (He: [0001]).
McClements and He further disclose determining at least one comment associated with a respective user profile from the set of connected profiles (He: fig 1-5, [0027-40]: fig 2 … social networking system hosts user comment system for third party website and presents user comments to a first user based on the first user’s social graph information (determining at least one comment associated with a respective user profile from the set of connected profiles) and, in some instances, one or more privacy settings (see with [0028-30] -determining at least one comment associated with a respective user profile from the set of connected profiles) [0027] … add/adjust one or more privacy settings of users’ comments stored in comment database based on users’ comments authors’ privacy settings stored in user profile database (comment viewers’ and comment creators’ profiles) 101 …  for example, a particular privacy setting for a first user’s comments  as only viewable to his first- and second-degree friends and comment hosting process adds the particular privacy setting to a user comment made by first user when storing user comment in comment database (determining at least one comment associated with a respective user profile from the set of connected profiles) [0030]), 
the at least one comment associated with a particular time within the duration of time in which the at least one comment was created (McClements: fig 1-4 & 12, [0012-17; 36-82; 139-149]: fig 3A … scrubber control 310 allows user to control underlying media, control insertion of comments, set timing of comment display, set duration of media subunits captured by comment, zoom into time line and other functions (see with [0150;152] - the at least one comment associated with a particular time within the duration of time in which the at least one comment was created) [0056]);
generating a summary comments selectable item based at least in part on the respective user profile (McClements: fig 1-5 & 12, [0012-17; 36-91; 139-149] & fig 13-18, [0029-34; 150-159]: fig 13 block 1315 ‘identify subset (one type of summary) of plurality of comments associated with the media content based in part on user preference’ (see with [0088; 97-98; 101; 113-115; 117] - based at least in part on the respective user profile/characterizations) [0150] … applying a set of filtering rules to received comments to produce (generate) a subset (one type of summary) of received comments) … for example, comment filtering preference (see with [0088; 97-98; 101; 113-115; 117] - based at least in part on the respective user profile/characterizations) may include selected category of comments or comment authors which user expressly desires to include or omit from comment indicators (another type of summary) … comment indicator display module 915 may display indicators only for comments n the filtered subset of received comments associated with current point in playback of media content [0121-122]), 
the summary comments selectable item including at least one profile icon corresponding to the respective user profile (McClements: fig 1-5 & 12, [0012-17; 36-91; 139-149] & fig 13-18, [0029-34; 150-159]: fig 11A-B … indicators (profile icon) 1130 of location-specific comments overlaid on content and marked with Q (profile icon)  … user may click on a Q or select area of Qs (summary comments selectable item) to view or get more information on comments … comments may include text, audio, video, links (such as including at least one profile icon), applications, discussion threads, other content (such as including at least one profile icon), or combination thereof … comments of different types may have different letters, different colors, shapes, effects or fonts … comment markers (such as including at least one profile icon) may be made to appear closer or more distant to show relevance to user’s interests or relationships (see with [0088; 97-98; 101; 113-115; 117; 121-122] - summary comments selectable item including at least one profile icon corresponding to the respective user profile) [0138]  … fig 18 user preferences and filtering (see with [0088; 97-98; 101; 113-115; 117; 121-122] - summary comments selectable item including at least one profile icon corresponding to the respective user profile) … comments are delivered in advance or concurrent with display of content … block 1835 comments transmitted according to identified schedule, with only icon or portion of comment(s) initially displayed [0158]; 
 He: fig 1-5, [0027-40]: fig 1-3 … user comment may comprise content and author information  … author information can be name of author of user comment and a profile picture of the author  … if user prefers to remain anonymous a default name and profile picture may be assigned to user comment  (the summary comments selectable item including at least one profile icon corresponding to the respective user profile) … example data structure of user comments  … each programming object linked to common thread identifier comprises content information e.g. text string, timestamp, author information e.g. user profile picture thumbnail, review information and/or privacy settings [0028-29] … add/adjust privacy settings of user comment based on user comment privacy settings stored in user profile [0030]);
causing a display of playback of the media content item and the summary comments selectable item in response to the request to view the media content item (McClements: fig 1-5 & 12, [0012-17; 36-91; 139-149] & fig 13-18, [0029-34; 150-159]: fig 11A-B … indicators (profile icon) 1130 of location-specific comments overlaid on content and marked with Q (selectable item)  … user may click on a Q or select area of Qs ( … in response to the request to view the media content item) to view or get more information on comments (causing a display of playback of the media content item and the summary comments selectable item in response to the request …) [0138]); and
during the playback of the media content item at the particular time, causing a display of the at least one comment (McClements: fig 1-5, 9 & 12, [0012-17; 36-123; 139-149] & fig 13-18, [0029-34; 150-159]: fig 9 output device (display) may filter comments … applying set of filtering rules to produce a subset of comments … display indicators only for comments in the filtered subset of received comments are associated with the current point (at the particular time) in the playback of media content [0121]).
Same motivation applies as mentioned above to make the proposed modification.
 As to claim 2, McClements and He disclose in response to detecting a user selection of the summary comments selectable item, causing a display of the at least one comment associated with the respective user profile (McClements: fig 1-5 & 12, [0012-17; 36-91; 139-149] & fig 13-18, [0029-34; 150-159]: fig 11A-B … indicators (selectable item) 1130 of location-specific comments overlaid on content and marked with Q (selectable item)  … user may click on a Q or select area of Qs (in response to detecting a user selection of the summary comments selectable item …) to view or get more information on comments (causing a display of the at least one comment associated with the respective user profile) [0138] … user may click on Q or select area of Q to 
For motivation, see rejection of claim 1.
As to claim 3, McClements and He disclose receiving a selection of a first comment from the at least one comment, the first comment associated with a first user profile (McClements: fig 1-5 & 12, [0012-17; 36-91; 139-149] & fig 13-18, [0029-34; 150-159]:comments may be inserted as header comments (receiving a selection of a first comment from the at least one comment …) to appear to subsequent users in a viewing pane associated with a point at media content  (see with [0088; 97-98; 101; 113-115; 117; 121-122; 158] - the first comment associated with a first user profile)… [0054]); and
causing a display of a private messaging user interface with a user associated with the first user profile (McClements: fig 1-5 & 12, [0012-17; 36-91; 139-149] & fig 13-18, [0029-34; 150-159]: … comments may contain messaging devices to allow users, automatically or not, to send a message directly to another user or entity and comments may include a device to exclude any user response from public commentary or message stream so it is viewable only as a private comment or message … [0054]), 
the private messaging user interface including a quotation comments selectable item corresponding to the first comment and the media content item (McClements: fig 1-5 & 12, [0012-17; 36-91; 139-149] & fig 13-18, [0029-34; 150-159]: fig 2A … user may click on, or otherwise, select, locate comment icon 120 and at time 2, a comment entry window 215 appears in response to the selection of the comment icon (see with [0054] - the private messaging user interface including a quotation comments corresponding to the first comment and the media content item) to allow the user to comment via text entry and select screen location [0050] … user may set a screen indicator icon (see with [0054] - the private messaging user interface including a quotation comments selectable item corresponding to the first comment and the media content item) to display … user may set in and out points so that entire scene can be referenced by the comment (see with [0054] - the private messaging user interface including a quotation comments selectable item corresponding to the first comment and the media content item) [0051]).
For motivation, see rejection of claim 1.
As to claim 4, McClements and He disclose wherein the at least one profile icon is displayed in an order based on a ranking of a score of relationship affinity (McClements: fig 1-5 & 12, [0012-17; 36-91; 139-149] & fig 13-18, [0029-34; 150-159]: fig 11A-B … indicators (profile icon) 1130 of location-specific comments overlaid on content and marked with Q (profile icon)  … user may click on a Q or select area of Qs ((profile icons) to view or get more information on comments … comments may include text, audio, video, links (such as including at least one profile icon), applications, discussion threads, other content (such as including at least one profile icon), or combination thereof … comments of different types may have different letters, different colors, shapes, effects or fonts … comment markers (such as including at least one profile icon) may be made to appear closer or more distant (displayed in an order) to show relevance to user’s interests or relationships (see with [0088; 97-98; 101; 113-115; 117; 121-122] - profile icon is displayed in an order based on a ranking of a score of relationship affinity) [0138]).
For motivation, see rejection of claim 1.
As to claim 5, McClements and He disclose wherein the media content item is generated by a designated user corresponding to a designated user profile that is absent from the set of connected profiles  (McClements: fig 1-5, 9-10 & 12, [0012-17; 36-133; 139-149] & fig 13-18, [0029-34; 150-159]: … a commentator may use interfaces to input a comment  … to have that comment viewable (if the comment is marked public) (a designated user profile that is absent from the set of connected profiles) to anyone else viewing or experiencing the media (wherein the media content item is generated by a designated user corresponding to a designated user profile that is absent from the set of connected profiles) [0047]).
For motivation, see rejection of claim 1.
claim 6, McClements and He disclose wherein the designated user profile is associated with a number of follower user profiles in the entity graph exceeding a pre-determined threshold  (McClements: fig 1-5, 9-10 & 12, [0012-17; 36-133; 139-149] & fig 13-18, [0029-34; 150-159]: fig 10 user-selectable buttons clicked to display drop down menu … a comment rating (ranking) 1020 selection button which may include a minimum comment rating cutoff (threshold) … noise tolerance 1030 selection button which may limit comments shown if they increase past a threshold  (see with [0091; 113; 126] - he designated user profile is associated with a number of follower user profiles in the entity graph exceeding a pre-determined threshold) [0125] … to help user avoid overwhelming number of comments to view interface may display comment counter (not shown) … to help user apply and change filtering ….  user may choose to reduce or increase number (threshold) of commentators … choose to include only comments of a higher ranking (see with [0091; 113; 125] - he designated user profile is associated with a number of follower user profiles in the entity graph exceeding a pre-determined threshold) [0126]  … rating (ranking) information e.g. explicit ratings, number of hits, click-throughs, followers, and stickiness may be stored as part of characterization (profile) information associated with comments [0091] … variety of tools to filter comments … comment viewing pane may adjust automatically, as well as at user’s discretion, varying levels of reviews and ratings [0113]). 
For motivation, see rejection of claim 1.
As to claim 7, McClements and He disclose wherein the designated user is third party publisher (He: fig 1-5, [0013-40]: … “user” may be an individual human user or may be an entity e.g. enterprise, business or third party application or group e.g. group of individuals or entities that interact or communicate [0014]).
For motivation, see rejection of claim 1.
As to claim 11-17, see similar rejection to claims 1-7, respectively, where the system is taught by the method.
claim 20, see similar rejection to claim 1 where the medium is taught by the method.
Claims 8-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2012/0150997 A1 to McClements et al. (“McClements”) in view of U.S. Patent Publication No. 2012/0158753 A1 to He et al. (“He”) and further in view of U.S. Patent Publication No. 2011/0161987 A1 to Huang et al. (“Huang”).
As to claim 8, McClements and He disclose the method of claim 1 ((He: fig 1-5, [0013-40]: … users of social network may subscribe to specific news feeds of their interest [0020]).
For motivation, see rejection of claim 1.
McClements did not explicitly disclose determining if a pre-determined time period has elapsed since a previous notification associated with the media content item has been generated on the client device, the previous notification corresponding to a second comment; and generating a subsequent notification on the client device in response to receiving a third comment for the media content item.
Huang discloses determining if a pre-determined time period has elapsed since a previous notification associated with the media content item has been generated on the client device (Huang: fig 1-5, [0012-16; 37-78]: fig 1 … notification scale has plurality of levels associated with specified number of events and number of events required to reach a next level … levels defined in terms of total number of events since a first event or rate of events over time e.g. number of events in the last week, day, hour, minute, etc (determining if a pre-determined time period has elapsed since a previous notification associated with the media content item has been generated on the client device) … for each level, there is a rate in which notification of events are sent to user and, thus, while total number of events is above a number specified at the ith level and below number of the i+1th level, or equivalent, within range set for the ith level, the event notifications are send at the rate for ith level  [0046] … event log 160 includes various different types of information … parties involved in  interaction type e.g. comments, photos, wall posts … timestamps for event e.g. the time log entry created , updated, etc  [0042] … time stamps further include an unread count, count of how many notifications have been provided to user that still have not been read by user … tracked by detecting when user clicks on link in notification … record of event count include count of all events and/or all events of particular type and/or events associated with particular content item or interaction (such as a comment(s)) [0043]  … fig 5 [0010; 42-43; 46]), 
the previous notification corresponding to a second comment (Huang: fig 1-5, [0012-16; 37-78]: fig 1 … here, the user receives a notification for the first five events (see with [0042-43;46]- can include rate of events over time - the previous notification corresponding to a second third … five or n comments) and then only notifications of the 25th, 50th [0050] … notification scale can be implemented as formula, function, or set of rules defining levels used/stored, for example (see table [0051-52] … here, function indicates rate of notification per events (see with [0042-43;46] – comments) and in level 1, while the count of events is between zero and 100, notifications are sent a rate of one notification per one event (see with [0042-43;46]- can include rate of events over time - the previous notification corresponding to a second third … 100 or n comments) [0052]); and
generating a subsequent notification on the client device in response to receiving a third comment for the media content item (Huang: fig 1-5, [0012-16; 37-78]: fig 1 … here, the user receives a notification for the first five events (see with [0042-43;46]- can include rate of events over time - the previous notification corresponding to a second third … five or n comments) and then only notifications of the 25th, 50th [0050] … notification scale can be implemented as formula, function, or set of rules defining levels used/stored, for example (see table [0051-52] … here, function indicates rate of notification per events (see with [0042-43;46] – comments) and in level 1, while the count of events is between zero and 100, notifications are sent a rate of one notification per one event (see with [0042]- can include rate of events over time - the previous notification corresponding to a second third … 100 or n comments) [0052]).
McClements, He and Huang are analogous art because they are from the same field of endeavor with respect to notifications.
At the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to substitute the strategies by Huang into the method by McClements and He.  The suggestion/motivation would have been to provide notification scale adapted to manage situation of user with large number of connections e.g. celebrity and user with only a few friends so each user can have one or more notification scales specific to her/him (Huang: [0048]).
As to claim 9, McClements, He and Huang disclose wherein the second comment is associated with a second user profile from the set of connected profiles, the third comment is associated with a third user profile from the set of connected profiles (Huang: fig 1-5, [0012-16; 37-78]: fig 1 … notification scale for particular friend or user-specified group of particularly important friends can be defined by user and set by system e.g. system-defined important friend scale defined on affinity scores or ratings by user e.g. all users rated as “1” as highest importance/affinity, all users rate “10” as lowest importance/affinity (see with [0042-43;46] - wherein the second comment is associated with a second user profile from the set of connected profiles, the third comment is associated with a third user profile from the set of connected profiles) and so forth and user can adjust settings in his profile to indicate preferences [0062]).
For motivation, see rejection of claim 8.
As to claim 10, McClements, He and Huang disclose wherein the pre-determined time period is three hours  (Huang: fig 1-5, [0012-16; 37-78]: fig 1 … notification scale has plurality of levels associated with specified number of events and number of events required to reach a next level … levels defined in terms of total number of events since a first event or rate of events over time e.g. number of events in the last week, day, hour, minute, etc (see with [0050-55] - wherein the pre-determined time period is one two three n hours) … for each level, there is a rate in which notification of events are sent to user and, the event notifications are send at the rate for ith level  [0046] … event log 160 includes various different types of information … parties involved in interaction from user A to user B and user B to user A … event type or interaction type e.g. comments, photos, wall posts … timestamps for event e.g. the time log entry created , updated, etc  [0042]).
For motivation, see rejection of claim 8.
As to claims 18-19, see similar rejection to claims 8-9, respectively, where the system is taught by the method.
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
A] US20210286840 - Amitay
Map-based graphical user interface for ephemeral social media content
A social media platform provides a map-based graphical user interface (GUI) with multiple geographically anchored icons that are selectable to trigger playback of respective galleries of ephemeral messages. Each of the plurality of location-based ephemeral galleries comprises media content contributed by multiple different users. The ephemeral galleries are compiled based on geo-tag data associated with respective ephemeral messages submitted by multiple users to be publicly viewable via the map-based GUI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE SISON whose telephone number is (571)270-5693. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNE SISON/Primary Examiner, Art Unit 2455